Allowable Subject Matter
Claims 1-21, 21-25 and 27-31 are allowed.
The prior art fails to teach or clearly suggest the limitations stating:

 “a first gate having a first portion between vertically adjacent layers of the first stack of semiconductor layers and a second gate having a second portion between vertically adjacent layers of the second stack of semiconductor layers”,
“a first inner spacer disposed between the first portion and one of the first pair of source and drain features, the first inner spacer comprising a first curved surface that interfaces the one of the first pair of source and drain features”,
“a second inner spacer disposed between the second portion and one of the second pair of source and drain features, the second inner spacer comprising a second curved surface that interfaces the one of the second pair of source and drain features, 
wherein the first portion has a first dimension along the first direction, the second portion has a second dimension along the second direction, and the second dimension is larger than the first dimension, 
wherein the top flat surface of the gate spacer layer is lower than top surfaces of the first pair of source and drain features and the second pair of source and drain features” as recited in claim 1, and
“a first gate structure engaging with the first stack of semiconductor layers and comprising a first curved sidewall profile; and a second gate structure engaging with the second stack of semiconductor layers and comprising a second curved sidewall profile” and “wherein the first curved sidewall profile has a first curvature, and the second curved sidewall profile has a second curvature smaller than the first curvature” as recited in claims 21 and 25.
Cho et al. (PG Pub. No. US 2018/0294331 A1) teaches a semiconductor device (fig. 2) with first and second inner spacers with curved sidewall profiles (figs. 4-5: 140), each inner spacer disposed between portions of gate 150S and source/drain features 143.  Kim et al. (PG Pub. No. US 2018/0158836 A1) teaches first and second inner sidewalls (142, 242) with different lateral dimensions (fig. 23: 242 wider than 241).  It appears that the combination of Cho and Kim (curved inner sidewalls with different lateral dimensions) would result in a second inner profile with different curvature than a first inner sidewall.  However, neither Cho nor Kim teaches a second curved sidewall profile has a smaller curvature than that of the first inner spacer, or a top flat surface of a gate spacer layer is lower than top surfaces of the first pair of source and drain features and the second pair of source and drain features, as required by claim 1.

Claims 21 and 25 contain limitations equivalent to the allowable subject matter above (a second curved sidewall profile of a first inner spacer having a smaller curvature than that of a first inner spacer), and are allowable for the same reasons.

Claims 2-10, 22-24 and 27-31 depend from claims 1, 21 and 25, and are allowable for implicitly including the allowable subject matter above.

In light of these limitations in the claims (see the Applicant’s figs. 21A-21B & ¶ 0039 of the instant specification), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894